Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 20 has not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Nora et al. (US Patent Application Publication no. 2011/0100834).
Regarding claim 1, De Nora discloses a metal inert/non-consumable anode for producing aluminium by the electrolysis of a melt (abstract; paragraphs 7, 12), which has multiple electrochemically active anode elements (13, 15; figures 1a-ab), current distributors (12) and a current conductor (11; paragraphs 87-89), characterized in that the anode structure contains no less than two vertical or inclined fins (figures 9-12) protruding from the bath (paragraphs 110-111; the fins can extend up to 10 cm above the surface of the electrolyte), wherein the anode is designed to be positioned horizontally (as shown in figures 3-6, 9; paragraph 26).
Regarding claim 2, the anode structure of De Nora is made in the form of a perforated structure with through-openings distributed across the anode (abstract; paragraph 13).
Regarding claim 3, the degree of anode perforation in De Nora can be about 20% (paragraph 135).
Regarding claim 4, the fins (15) of De Nora can be integrated with the current conductor (14; figures 2a-2b; paragraph 93 – the support member 14 acts as a current feeder/current conductor connecting anode members/fins 15).
	Regarding claim 5, the vertical or inclined fins of De Nora are intended to support the formation of a reliable and durable cryolite- alumina crust above the surface of the bath melt (paragraphs 110-111), wherein the preferable height of the fins is such that they protrude from the bath up to 10 cm (paragraphs 7, 38, 110).
Regarding claim 6, the crust formed on the cryolite-based molten electrolyte of De Nora can inherently be supported by the fins (6) and the current conductor/feeder (11) located above the melt surface (paragraphs 38; 110-111).
Regarding claim 7, De Nora further teaches that the anode contains longitudinal and transverse anode elements (13, 15) intersecting each other and forming a perforated anode structure with through-openings (17) limited by the lateral sides of the intersecting anode elements (figures 1a, 1b, 16; paragraphs 88, 91).
Regarding claim 8, the fins (6) protruding from the bath of De Nora are integrated with the anode elements (13, 15; figure 9; paragraphs 110-111).
Regarding claim 9, the anode elements (13, 15) of De Nora are made in the form curved rods, with a cross section in the form of a circle and are located in the same plane (as shown in figure 15).
Regarding claim 10, De Nora discloses that the longitudinal and transverse anode elements (13, 15) may intersect at a right angle (as shown in figures 1b, 16).
Regarding claim 11, De Nora teaches a variation where the longitudinal and transverse anode elements (13, 15) intersect at an angle different from a right one (figures 13, 15).
	Regarding claim 12, the anode of De Nora has no less than one current distributor (12) connected to the anode elements (13, 15; figure 9).
 	Regarding claim 13, the anode of De Nora has no less than one current conductor/feeder (11) connected to the current distributors (12; figure 9).
Regarding claim 14, figures 10-13 and 15 of De Nora show that distances (17) between the longitudinal anode elements and between the transverse anode elements (13, 15) are the same.
	Regarding claim 16, the anode elements (13, 15) of De Nora may have some rounding at the points of intersection (figures 13, 15; paragraph 128).
Regarding claim 17, anode of De Nora is manufactured by metal or sand mould casting (paragraph 129).
Regarding claim 20, De Nora teaches a cell for producing aluminium by the electrolysis of a melt (abstract), which contains a metal inert anode (paragraphs 7, 12), characterized in that the metal inert anode is made according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over De Nora as applied to claim 7 above.
Regarding claim 15, even though De Nora fails to explicitly teach that the distances (17) between the longitudinal anode elements and between the transverse anode elements (13, 15) are different, it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04.IV.A. In the instant case, the distance between the anode elements constitute flow through openings for the circulation of electrolyte and the escape of anodically-evolved gas released at the electrochemically active surfaces (paragraph 88 of De Nora). One having ordinary skill in the art would have found it obvious to determine the optimum spacing between the anode elements by routine experimentation. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De Nora (US Patent Application Publication no. 2011/0100834) in view of La Camera et al. (US Patent no. 5,015,343).
Regarding claim 18, De Nora teaches a metal inert anode for producing aluminium by the electrolysis of a melt (abstract; paragraphs 7, 12), which has multiple electrochemically active anode elements (13, 15), current distributors (12) and a current conductor/feeder (11), characterized in that the anode structure is made in the form of a perforated structure formed by longitudinal and transverse anode elements intersecting each other and limited by the lateral sides of the intersecting anode elements (figures 1a, 1b, 16; paragraphs 13, 88, 91), as well as contains vertical or inclined fins that protrude from the bath (paragraphs 110-111; the fins can extend up to 10 cm above the surface of the electrolyte) and are integrated with the anode elements (13 as shown in figures 10-12) or the current conductor (figures 2a-2b; paragraph 93 – the support member 14 acts as a current feeder/current conductor connecting anode members/fins 15), wherein the anode is designed to be positioned horizontally (as shown in figures 3-6, 9; paragraph 26), the degree of anode perforation is about 20% (paragraph 135).
De Nora fails to explicitly teach wherein the area of an opening is about 10-100 cm2.
La Camera teaches electrolytic cells for metal reduction comprising anodes with a plurality of holes or channels to increase the surface area as well as evolve gases. The size of the hole channel for gas evolving electrodes should be large enough to avoid gas bubbles blocking the electrical flow of current or providing a path of high resistance (col. 2, lines 33-47). One having ordinary skill in the art at the time of filing would have found it obvious to select the desired size of the openings of the anode of De Nora in order to increase its surface area as well as to avoid gas bubbles blocking the electrical flow of current or providing a path of high resistance, as taught by La Camera. 
In addition, it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04.IV.A
Regarding claim 19, the degree of anode perforation of De Nora is about 20% (paragraph 135). De Nora fails to teach wherein the area of an opening is about 0.001 m2, or about 50 cm2.
La Camera teaches electrolytic cells for metal reduction comprising anodes with a plurality of holes or channels to increase the surface area as well as evolve gases. The size of the hole channel for gas evolving electrodes should be large enough to avoid gas bubbles blocking the electrical flow of current or providing a path of high resistance (col. 2, lines 33-47). One having ordinary skill in the art at the time of filing would have found it obvious to select the desired size of the openings of the anode of De Nora in order to increase its surface area as well as to avoid gas bubbles blocking the electrical flow of current or providing a path of high resistance, as taught by La Camera. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794